Sn the Guited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS

* RRR RR KR RK RK RK RK ROK KK KR

ROBERT STERN, * No. 20-1270V
** Special Master Christian J. Moran
Petitioner, **
** Filed: June 27, 2022
V. **
** Stipulation; influenza (“‘flu’’) vaccine;
SECRETARY OF HEALTH ** lumbosacral radiculoplexus
AND HUMAN SERVICES, ** neuropathy; brachial plexopathy;
** peripheral nerve microvessel
Respondent. ** inflammation.

* RRR KKK KR KK KKK RK KR RK Re

Milton Clay Ragsdale, Ragsdale LLC, Birmingham, AL, for petitioner;
Bridget Corridon, United States Dep’t of Justice, Washington, DC, for Respondent.

 

UNPUBLISHED DECISION!

On June 27, 2022, the parties filed a joint stipulation concerning the petition
for compensation filed by Robert Stern on September 25, 2020. Petitioner alleged
that the influenza (“flu”) vaccine he received on October 29, 2018, which is
contained in the Vaccine Injury Table (the “Table’’), 42 C.F.R. §100.3(a), caused
him to suffer lumbosacral radiculoplexus neuropathy and brachial plexopathy
associated with peripheral nerve microvessel inflammation. Petitioner further
alleges that he suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.

 

' The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services), requires that the
Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties
have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by
the special master will appear in the document posted on the website.
Respondent denies that the vaccines caused petitioner to suffer from
lumbosacral radiculoplexus neuropathy, brachial plexopathy associated with
peripheral nerve microvessel inflammation, any other injury, or his current
condition.

Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

Damages awarded in that stipulation include:

A lump sum payment of $125,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that would
be available under 42 U.S.C. § 300aa-15(a).

In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.’

IT IS SO ORDERED.

s/Christian J. Moran
Christian J. Moran
Special Master

 

? Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment
by each party filing a notice renouncing the right to seek review by a United States
Court of Federal Claims judge.
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

ROBERT STERN,

Petitioner,
Vv. No. 20-1270V

Special Master Moran

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES.

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Robert Stern (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Act”). The petition secks compensation for injurics allegedly related to petitioner's receipt of an
influcnza (‘flu’) vaccine, which vaccine is contained in the Vaccine Injurv Table (the “Table”),

42 CER. § 100.3(a).

to

. Petitioner received a flu vaccine on October 29,2018.

Los

. The vaccine was administered within the United States.

4. Petitioner alleges that he sustained injurics, including lumbosacral radiculoplexus
neuropathy and brachial plexopathy associated with peripheral nerve microvessel inflammation,
caused by his flu vaccination. He further alleges that he experienced residual effects of this
alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his alleged condition.
6. Respondent denies that petitioner sustained the injuries noted above; denies that the
vaccine caused petitioner's alleged injurics or any other injury; and denies that his current
condition is a sequela of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agrec that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an clection to reccive compensation
pursuant to 42 U.S.C. § 300aa-21 (a)(1), the Secretary of Health and Human Serviccs will issue
the following vaccine compensation payment:

A lump sum of $125,000.06 in the form ofa check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-1 5{a).

9. As soon as practicable after the entry of judgment on entitlement in this case. and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. 8 300aa-2 H(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attomeys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorncy represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(y). including State compensation programs, insurance policics,
Federal or State health bencfits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
It. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-1 S(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (hb).

13. In return for the payments described in paragraphs 8 and 9, petitioncr, in his
individual capacity and on bchalf of his heirs, executors, administrators, successors andor
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program. 42 U.S.C. § 30Uaa-L0 ct seq.. on account of, or in any way growing out
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or
about October 29, 2018, as alleged by petitioner in a petition for vaccine compensation filed on
September 25, 2020, in the United States Court of Federal Claims as petition No. 20-1 270V.

14. If petitioner should dic prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
IS. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is im complete conformity with the terms of this Stipulation, then the partics’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended. except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
partics hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, thata change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner's alicged injuries
and/or any other injury.

18. Allrights and obligations of petitioner hercunder shall apply cqually to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

a

ROBERT STERN

ATTORNEY OF RECORD FOR
PETITIONER:

M. CLAY RAGSDALE

Ragsdale LLC

517 Beacon Parkway West
Birmingham, AL 35209
(205) 290-6800
clay@ragsdallelle.com

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:
George R. Grimes - _ Disitalty signed by George R
Grimes -S14
$14 Date: 2022.06.15 07:23:03 -04°00"

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: v|14 lu

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

db Sf eo AN

 

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Ai YA (WM AA
BRIDGET A. CORRIDON -
Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-4117
Bridget.Corridon@usdoj.gov